     Case 2:19-cv-00594-APG-EJY Document 85 Filed 07/16/20 Page 1 of 2




 1                                      UNITED STATES DISTRICT COURT
 2                                              DISTRICT OF NEVADA
 3                                                           ***
 4   CANDY TORRES,                                                        Case No. 2:19-cv-00594-APG-EJY
 5                     Plaintiff,
 6           v.                                                                            ORDER

 7   ALLAN ROTHSTEIN and KYLE PUNTNEY,
 8                     Defendants.
 9

10            Presently before the Court is Plaintiff Candy Torres’ (“Torres”) Request for Judicial Notice
11   (ECF No. 80), attached to which are three Exhibits related to Defendant Allan Rothstein’s
12   (“Rothstein”) attempts to evict Plaintiff from her rental property through proceedings in Nevada
13   state court. 1 ECF Nos. 80-1 through 80-3. Neither Defendant filed an opposition to Torres’ Request.
14   The Court finds as follows.
15            Federal Rule of Evidence (“Fed. R. Evid.”) 201 provides for judicial notice of adjudicative
16   facts. Pursuant to Fed. R. Evid. 201(b)(2), a presiding court may “judicially notice a fact that is not
17   subject to reasonable dispute [when] it . . . can be accurately and readily determined from sources
18   whose accuracy cannot reasonably be questioned.” As explained in Clark Cnty. Dep’t of Family
19   Servs. v. Watkins, “[j]udicial notice is properly taken of proceedings in other courts, both within and
20   without the federal judicial system, if those proceedings have a direct relation to matters at issue.”
21   Case No. 2:17-cv-00354-GMN-PAL, 2017 WL 1243527, at *1 (D. Nev. Feb. 24, 2017) (internal
22   citation omitted). A court is required to “take judicial notice if a party requests it and the court is
23   supplied with the necessary information.” Fed. R. Evid. 201(c)(2).
24            Plaintiff requests the Court take judicial notice of three Exhibits:
25            1.      Exhibit 1: A certified copy of Tenant’s Affidavit/Answer in Opposition to
              Summary Eviction Regarding Nonpayment of Rent, executed by Candy Torres and
26            filed on February 15, 2019, in Rothstein v. Torres, Case 19E003909, LVJC Civil
27
     1
              Pursuant to Fed. R. Civ. P. 5.2(a), Plaintiff partially redacted the personal telephone numbers, email addresses,
28   financial account numbers, and names of individuals known to be minors from her Exhibits.
                                                                1
     Case 2:19-cv-00594-APG-EJY Document 85 Filed 07/16/20 Page 2 of 2




 1           Evictions, in Justice Court, Township of Las Vegas, Clark County, Nevada,
             including exhibits appended thereto;
 2           2.      Exhibit 2: A file-stamped copy of Landlord’s Affidavit/Complaint for
             Summary Eviction for Nonpayment of Rent, executed by John Haydukovich on
 3           behalf of Allan Rothstein and filed on March 13, 2019, in Rothstein v. Torres, Case
             19E003909, LVJC Civil Evictions, in Justice Court, Township of Las Vegas, Clark
 4           County, Nevada, including an exhibit appended thereto; and,
             3.      Exhibit 3: A certified copy of Memorandum [i]n Support of Tenant’s
 5           Answer, executed by attorney Ron Sung (NSB 13047), Nevada Legal Services,
             appearing on behalf of Candy Torres and filed March 19, 2019, in Rothstein v.
 6           Torres, Case 19E003909, LVJC Civil Evictions, in Justice Court, Township of Las
             Vegas, Clark County, Nevada, including exhibits appended thereto.
 7

 8   ECF No. 80 at 1-2; see also ECF Nos. 80-1 through 80-3. In the case pending in this Court, Torres

 9   asserts that Rothstein filed wrongful eviction notices against her and that these eviction attempts

10   were dismissed only after an attorney intervened on her behalf. ECF No. 76 ¶¶ 49-53, 62-64.

11   Exhibits 1, 2, and 3, each of which is a pleading concerning Rothstein’s attempted summary

12   evictions, are therefore directly related to matters at issue.

13           Accordingly,

14           IT IS HEREBY ORDERED that Plaintiff’s First Request for Judicial Notice (ECF No. 80)

15   is GRANTED.

16           Dated this 16th day of July, 2020.

17

18
                                                     ELAYNA J. YOUCHAH
19                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                        2
